     Case: 1:18-cv-04651 Document #: 328 Filed: 02/21/20 Page 1 of 8 PageID #:8628




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


                                     )
 WEIFANG TENGYI JEWELRY              ) Case No. 18-cv-4651
 TRADING CO., LTD                    )
                                     ) Judge Gary S. Feinerman
                    Plaintiff,       )
                                     ) Magistrate Judge Jeffrey Gilbert
      v.                             )
                                     )
                                     )
 THE PARTNERSHIPS AND                )
 UNINCORPORATED ASSOCIATIONS, et al. )
                                     )
                   Defendants.       )
                                     )

                 DEFENDANTS INTUII LLC’S AND JENS SORENSEN’S REPLY
                       IN SUPPORT OF MOTION FOR SANCTIONS


          Defendants Intuii LLC and Jens Sorensen (collectively, “Intuii”) submit this reply

memorandum in support of its Motion for Sanctions against Plaintiff and Counsel for Plaintiff.

[Doc. 319.]

I.        INTRODUCTION

          Intuii filed this motion seeking sanctions for Plaintiff’s litigation misconduct involving the

filing of numerous baseless and frivolous motions, some of which were also duplicative of motions

already decided. Plaintiff’s conduct needlessly multiplied and prolonged the litigation, wasted

court resources, and needlessly drove up litigation costs for Intuii. The Court afforded Plaintiff an

opportunity to substantively oppose Intuii’s motion. [Doc. 325.] Yet, Plaintiff has chosen not to

do so, stating that it “is loath to reward Sorensen’s tactics by addressing any of the arguments

substantively.” Opp’n [Doc. 327], p. 13.




                                                    1
DM2\12293829.1
      Case: 1:18-cv-04651 Document #: 328 Filed: 02/21/20 Page 2 of 8 PageID #:8629




          Plaintiff did not present any argument to explain or justify its litigation activity. Plaintiff

did not attempt to explain how the motions in question were grounded in fact and law or that they

were anything other than baseless and frivolous pleadings. Plaintiff did not attempt to rebut the

fact that certain of these motions were entirely duplicative. Plaintiff did not address the fact that

its numerous filings needlessly multiplied and prolonged the litigation. Plaintiff did not counter

Intuii’s assertion that Plaintiff’s conduct wasted court resources and needlessly drove up litigation

costs for Intuii.     Accordingly, the grounds of Intuii’s sanctions motion stand substantively

unopposed. Therefore, the Court should not hesitate to require Plaintiff to pay reasonable expenses

and attorneys’ fees incurred by Intuii in opposing these motions, pursuant to the Court’s inherent

authority, Federal Rule of Civil Procedure 37, and/or 28 U.S. § 1927.

II.       PLAINTIFF, ONCE AGAIN, SEEKS THE COURT’S RECUSAL

          Rather than address the substance of Intuii’s sanctions motion or attempt to provide some

justification for its numerous duplicative and/or baseless motions, Plaintiff chooses to insist that

the Court recuse itself. Plaintiff is fixated on recusal and continues to complain about the Court’s

prior rulings. This third request for recusal (Plaintiff already filed two prior motions for recusal

[Docs. 97 and 257]) does nothing to address the merits of Intuii’s motion.

          Plaintiff’s argument that recusal is warranted due to the Court’s alleged “rush to brief

Sorensen’s motion for sanctions” is without merit and irrelevant to this motion. The Court set the

briefing schedule for this motion in accordance with the Local Rules of this District Court.

Furthermore, the Court has broad discretionary authority to manage its own docket. Beatrice

Foods Company v. Lithographing Company, 899 F.2d 1171, 1177 (Fed.Cir.1990). Federal courts

are vested with the control necessary “to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases,” Link v. Wabash Railroad Company, 370 U.S. 626, 630–31,

82 S.Ct. 1386, 8 L.Ed.2d 734 (1962). The court set a generous briefing schedule to allow Plaintiff

                                                    2
DM2\12293829.1
    Case: 1:18-cv-04651 Document #: 328 Filed: 02/21/20 Page 3 of 8 PageID #:8630




a full and fair opportunity to respond to this sanctions motion. Intuii filed this motion on December

23, 2019, almost two months ago. The briefing schedule has not been rushed and Plaintiff’s attacks

on the Court are unfounded.

III.      PLAINTIFF USES ITS OPPOSITION AS A MEANS TO HURL INSULTS

          Plaintiff incredulously accuses Intuii of engaging in a “campaign of disparagement” while

devoting six pages of its opposition to accusing Intuii of engaging in “falsehoods,” “subm[itting]

sham pleadings,” making “demonstrably false statements to the Court,” and being an “IP

Predator.”1 Furthermore, Plaintiff asserts that the sanctions motion is “simply more of Sorensen’s

persistent, unceasing and unfounded characterization of Plaintiff’s entire case and as part of an

attempt by Sorensen to harass and intimidate Plaintiff and its counsel.” [Doc. 327, p. 4.] These

ad hominem attacks are not relevant to the sanctions motion. They fail to address any of the

arguments raised by Intuii or the ultimate question of whether Plaintiff’s conduct is sanctionable.



          1
          This is the fourth time Plaintiff has reiterated its accusations that Jens Sorensen is an “IP Predator”
and the “most notorious patent troll”, including using these same in pages of footnotes addressing litigation
involving the Sorensen Research and Development Trust. See Docs. 199, 263, and 312. Litigation
involving a third-party entity for unrelated claims is completely irrelevant to this action and this motion.
Intuii has tolerated Plaintiff’s disparaging comments and irrelevant accusations in each of Plaintiff’s prior
three briefings and has refrained from engaging in this extraneous argument. However, due to the extent
of Plaintiff’s false accusations and the persistent nature of this line of attack, Intuii feels obligated to
respond. During Defendant Sorensen’s deposition, counsel for Intuii objected on numerous occasions as
to the relevance of Plaintiff’s questions regarding the Sorensen Research and Development Trust
(“SRDT”). Nevertheless, Plaintiff’s counsel continued to pursue this irrelevant line of questioning.

         Defendant Sorensen’s father, Jens Ole Sorensen (“Ole Sorensen”), is an inventor with over a
hundred patents to his name. Ole Sorensen has a long history of protecting his innovations and defending
his patent rights. Ole Sorensen formed SRDT for the benefit of his family and transferred ownership of his
patents to the trust. He also named Defendant Sorensen as the trustee of the SRDT. The SRDT continued
Ole Sorensen’s efforts to protect the patent rights in Ole Sorensen’s patents. Defendant Sorensen’s role as
trustee is administrative in nature. He had no involvement in the patent litigation involving SRDT. In his
role as trustee, Defendant Sorensen was not tasked with evaluating the strength of his father’s patents,
identifying patent infringers, or managing the day-to-day activity of the SRDT patent litigation. Defendant
Sorensen has never had his deposition taken in relation to any patent litigation involving SRDT.
See Declaration of Jens Sorensen. As such, Plaintiff’s references to these prior actions are not only
irrelevant but incorrect and are merely attempts to tarnish Defendant’s reputation.


                                                       3
DM2\12293829.1
    Case: 1:18-cv-04651 Document #: 328 Filed: 02/21/20 Page 4 of 8 PageID #:8631




          Plaintiff’s proffered cases fail to support its contention that Intuii is somehow limited in its

ability to seek sanctions for Plaintiff’s litigation tactics of filing numerous frivolous and often

duplicative motions that are intended to harass. In Boren v. BOC Grp., Inc., 385 Ill. App. 3d 248,

256–57, 895 N.E.2d 53, 62 (2008), the court did not “condemn” a party for asserting that a case

was baseless and frivolous. Rather, the Court merely granted a motion in limine barring counsel

from arguing that “[w]elding lawsuits” are a “cottage industry”. Similarly, in Colida v. Panasonic

Corp. of N. Am., No. 09 C 1786, 2011 WL 1743383 (N.D. Ill. May 3, 2011), the Court did not

admonish a party for asserting its belief that the litigation was baseless. Rather, the Court

admonished Plaintiff for making “repeated racist and abusive statements to opposing counsel

relating to the litigation and then, when called upon to explain his conduct, repeatedly lied under

oath in numerous written submissions and in oral testimony before the Court.” Id. at *7.

Accordingly, Intuii is well within its rights to seek sanctions for Plaintiff’s numerous frivolous and

duplicative motions.

          Plaintiff’s assertion that Intuii’s conduct is “virtually indistinguishable” from conduct

recently punished by the Court in Twyman v. S&M Auto Brokers is simply false. See Opp’n

[Doc. 327] at p. 9. In Twyman v. S&M Auto Brokers, counsel for defendant was sanctioned for

“repeatedly request[ing] sanctions without any good-faith basis,” “fil[ing] a number of baseless or

unnecessary motions [..] prolonging the litigation and the costs of litigation,” and making

unsupported “allegations of fabrication and criminal conduct against an expert witness”. Id.,

No. 16 C 4182, 2018 WL 1519159, at *3 (N.D. Ill. Mar. 28, 2018). Here, it is Plaintiff who has

filed nearly a dozen motions without a good faith basis, many of which are duplicative and seek

relief already denied by the Court. It is Plaintiff who is prolonging the litigation, increasing

litigation costs, and making unsupported allegations of misconduct by the presiding Judge and



                                                     4
DM2\12293829.1
      Case: 1:18-cv-04651 Document #: 328 Filed: 02/21/20 Page 5 of 8 PageID #:8632




opposing counsel. Rather than support Plaintiff’s position, Twyman counsels for an award of

monetary sanctions against Plaintiff and in Intuii’s favor.

IV.       INTUII’S MOTION FOR SANCTIONS IS NOT DUPLICATIVE, UNTIMELY,
          OR AN ATTEMPT TO REARGUE ITS PRIOR MOTIONS

          Plaintiff’s assertion that Intuii’s motion for sanctions is untimely flies counter to Plaintiff’s

repeated call for Intuii to file a formal motion laying out the basis for a sanctions request.2

          Plaintiff contends that Intuii’s sanctions request is untimely with respect to certain motions

because the Court chose not to award attorneys’ fees sua sponte in ruling on those motions.3

However, the fact that the Court does not grant sanctions sua sponte, does not bar a party from

later seeking a sanctions award. In fact, it is precisely because the Court chose not to award

sanctions sua sponte that Intuii brought this formal motion for sanctions pursuant to the Court’s

inherent authority, Federal Rule of Civil Procedure 37, and 28 U.S. § 1927. Plaintiff cites no

authority for its position that Intuii is prohibited from filing this motion.

///

///

///

///


          2
          Notably, during the last hearing before the Court on September 25, 2019, Plaintiff’s counsel
once again “demanded” that Intuii file the very motion for sanctions that it now asserts is untimely. See
Trans. 9/25/19, 14:12-15 [“And it's taken everything in my body and soul, and it takes it right now, not to
pound this table and demand that Mr. Zelkind file the motion for sanctions, and it just doesn't happen.
We've challenged them over and over.”].
          3
           Plaintiff’s Motion For Recusal [Doc. 83]; Plaintiff’s Motion For Recusal (refiled) [Doc. 97];
Plaintiff’s Motion To Compel Complete MIDP Disclosures and Responses to Requests for Production of
Documents from Defendants Intuii LLC and Jens Sorensen [Doc. 233]; Plaintiff’s Motion to Compel
Complete MIDP Disclosures and Responses to Requests for Production of Documents from Defendants
Intuii LLC and Jens Sorensen [Doc. 247]; Plaintiff’s Motion to Stay, and for Discovery Supervision [Doc.
250]; Plaintiff’s Motion To Strike Defendants Intuii LLC’s And Jens Sorensen’s Reply Memorandum In
Support Of Motion For Summary Judgment [Doc. 295].


                                                     5
DM2\12293829.1
      Case: 1:18-cv-04651 Document #: 328 Filed: 02/21/20 Page 6 of 8 PageID #:8633




          Plaintiff also contends that Intuii’s motion is untimely because it addresses certain motions

that have not yet been ruled upon.4 Intuii has accurately noted, within its motion, the current status

of the motions upon which its request for sanctions is based. Intuii has also pointed out how these

motions were either duplicative, frivolous or both. The Court is able to award sanctions pursuant

to its inherent authority, Federal Rule of Civil Procedure 37, or 28 U.S. § 1927.

          Plaintiff’s arguments that Intuii’s motion is duplicative are unfounded. This is the first

formal motion seeking sanctions pursuant to the Court’s inherent authority, Federal Rule of Civil

Procedure 37, and 28 U.S. § 1927 for Plaintiff’s litigation misconduct that occurred subsequent to

the lifting of the TRO against Intuii. Plaintiff’s decision not to “address[] any of [Intuii’s]

arguments substantively” although questionable is clear and express. See Opp’n [Doc. 327]

at p. 9 (“Plaintiff is loath to reward Sorensen’s tactics by addressing any of the arguments

substantively.”). Accordingly, the Court should issue sanctions against Plaintiff for needlessly

multiplying and prolonging the litigation, wasting court resources and needlessly driving up

litigation costs for Intuii.

///

///

///

///

///



          4
         Plaintiff’s Motion for Reconsideration regarding Motion to Stay and For Discovery Supervision
and Incorporated Memorandum of Law [Doc. 261]; Plaintiff’s Motion for Reconsideration regarding
Discovery Supervision and Intuii and Jens Sorensen’s Motion For Leave To Conduct Deposition of Teng
Guangyao Outside The Fact Discovery Period and to Vacate [Doc. 263]; Defendants’ Motion to Compel
the Deposition of Teng Guangyao [Doc. 283]; Plaintiff’s Motion for Recusal [Doc. 257]; Plaintiff’s
Motion for Sanctions for Willful Spoliation of Evidence [Doc. 288].


                                                   6
DM2\12293829.1
     Case: 1:18-cv-04651 Document #: 328 Filed: 02/21/20 Page 7 of 8 PageID #:8634




V.        CONCLUSION

          For all the reasons discussed above, Intuii respectfully requests that this Court grant

Defendants Intuii LLC’s and Jens Sorensen’s motion for sanctions. The Court should require

Plaintiff and its counsel, jointly, to pay Intuii its reasonable expenses, including attorneys’ fees,

incurred in opposing Plaintiff’s frivolous motions and having to move to compel the deposition of

Teng Guangyao pursuant to the Court’s inherent authority, Rule 37, and 28 U.S. § 1927.


                                                  Respectfully submitted,

                                                  INTUII LLC and JENS SORENSEN


Dated: February 21, 2020                          By: /s/ Boris Zelkind
                                                        Attorney for Defendants

Boris Zelkind (admitted pro hac vice)
Meghan C. Killian (admitted pro hac vice)
DUANE MORRIS, LLP
750 B Street, Suite 2900
San Diego, CA 92101-4681
Telephone: (619) 744-2267
Facsimile: (619) 923-2673
BZelkind@duanemorris.com
MCKillian@duanemorris.com


Carrie A. Dolan
J. Michael Williams
COHON RAIZES & REGAL LLP
208 South La Salle Street
Suite 1440
Chicago, Illinois 60604
Phone: (312) 726-2252
Fax: (312) 726-0609
cdolan@cohonraizes.com
mwilliams@cohonraizes.com




                                                 7
DM2\12293829.1
    Case: 1:18-cv-04651 Document #: 328 Filed: 02/21/20 Page 8 of 8 PageID #:8635




                                  CERTIFICATE OF SERVICE

  The undersigned counsel for Defendants Intuii LLC and Jens Sorensen hereby certify that on
  February 21, 2020, a true and correct copy of DEFENDANTS INTUII LLC’S AND JENS
     SORENSEN’S REPLY IN SUPPORT OF MOTION FOR SANCTIONS was filed
 electronically with the Clerk of Court through the Court’s CM/ECF System, which will provide
             electronic notification of such filing to the following Counsel of Record:

                                        L. Ford Banister, II
                               The Law Office of L. Ford Banister, II
                                    244 5th Avenue, Suite 1888
                                      New York, NY 10001
                                      ford@fordbanister.com

                                    Amy Elizabeth Paluch Epton
                                          438 East 49th
                                       Chicago, IL 60615
                                         amy@epton.org

                                      Charles E. McElvenny
                                Law Office of Charles E. McElvenny
                                 20 North Clark Street, Suite 2200
                                        Chicago, IL 60602
                                    charlie@cemlawfirm.com

                 Attorneys for Plaintiff, WEIFANG TENGYI JEWELRY TRADING CO., LTD.



                    Dated: February 21, 2020               By: /s/ Boris Zelkind
                                                           Attorney for Defendants




                                                 1
DM2\12293829.1
